Citation Nr: 1711427	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  11-01 906	)	DATE
	)
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an extraschedular rating for diabetes mellitus, type II (diabetes).

2.  Entitlement to an extraschedular rating for residuals of fracture of the left middle finger (left middle finger).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from April 1966 to April 1969.  These matters are before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  They were originally before the Board on appeal from a May 2009 rating decision of the Manchester, New Hampshire, Department of Veterans Affairs (VA) Regional Office (RO) that continued a 10 percent rating for left middle finger disability and granted an increased 20 percent rating for diabetes.  An interim April 2012 rating decision continued the 10 percent rating for left middle finger disability.  In June 2014, another Veterans Law Judge (VLJ) denied the increased rating claims, to include on an extraschedular basis.  (The matter of entitlement to TDIU, considered in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009), was remanded for additional development and was granted in a July 2015 rating decision; that matter is no longer in appellate status.) 

The Veteran appealed the June 2014 Board decision to the Court, resulting in a June 2015 Joint Motion for Remand (JMR) by the parties, in which the parties agreed that the Board had not considered the combined effects of the Veteran's diabetes and left middle finger disability when denying referral for extraschedular consideration.  (The Board notes that the June 2014 Board decision was issued prior to the decision by the United States Court of Appeals for the Federal Circuit in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014)).  A June 2015 Court Order remanded the matter for compliance with the instructions in the JMR.  (The parties agreed that the Veteran did not contest the schedular ratings assigned for his diabetes and left middle finger disability; the appeal as to those issues was dismissed in the June 2015 Court Order and is no longer before the Board).

In July 2015, these matters were remanded for referral to VA's Director of Compensation Service for consideration of extraschedular ratings under 38 C.F.R. § 3.321(b)(1), to include application of the holding in Johnson.  In December 2015, the Director provided an administrative decision denying extraschedular ratings.  The Veteran subsequently provided additional testimonial evidence (through his representative), and the matters were remanded by the Board in April 2016 for additional development.  The case is now assigned to the undersigned.


FINDING OF FACT

The Veteran failed to report for a VA examination scheduled in conjunction with his claims of increased rating, on an extraschedular basis, for diabetes and left middle finger disability; good cause for his failure to appear is neither shown nor alleged.


CONCLUSIONS OF LAW

1.  The Veteran's claim seeking a rating in excess of 20 percent, on an extraschedular basis, for diabetes is denied because he failed (without good cause) to report for a VA examination scheduled to determine his entitlement to an extraschedular rating.  38 C.F.R. §§ 3.326(a), 3.655 (2016); Sabonis v. Brown, 6 Vet. App. 426 (1994).

2.  The Veteran's claim seeking a rating in excess of 10 percent, on an extraschedular basis, for left middle finger disability is denied because he failed (without good cause) to report for a VA examination scheduled to determine his entitlement to an extraschedular rating.  38 C.F.R. §§ 3.326(a), 3.655 (2016); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Notice and Assistance

The Court has held that notice and assistance requirements do not affect matters on appeal when the question is limited to statutory interpretation, and the law is dispositive.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (finding that the Veterans Claims Assistance Act of 2000 is not applicable where it could not affect a pending matter and could have no application as a matter of law); see also VAOPGCPREC 5-2004.

The dispositive question before the Board is a legal one; there is no dispute regarding the essential facts in the matter.  Accordingly, the notice and duty to assist provisions do not apply. 

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or re-examination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraph (b) or (c) of 38 C.F.R. § 3.655, as appropriate.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a).  When a claimant fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b) (emphasis added).

The Board's April 2016 remand directed that the Veteran be afforded VA examinations to evaluate his diabetes and left middle finger disability.  The Board noted that these examinations were necessary based on the Veteran's assertion, since his last examinations, and since the last prior remand and review by the Director, Compensation Service, that he experienced flare-ups of both disabilities that interact with each other and cause additional disability not contemplated by the rating schedule or currently accounted for by separate disability ratings.  Documentation in the Veteran's claims file (a Centralized Admin Accounting Transactions System (CAATS) entry) indicates that in November 2016 the Veteran requested that all requested exams be canceled because he felt they were unnecessary, i.e., that he refused VA examination.  

A January 2017 supplemental statement of the case (SSOC) continued the denial of extraschedular ratings for diabetes and left middle finger disabilities, noting that the Veteran declined to be scheduled for VA examination.  In a January 2017 response, the Veteran's representative indicated that they did not have additional evidence to submit.  The Veteran's representative submitted a post-remand brief in February 2017, but did not suggest that the Veteran had good cause for refusing VA examination.  

As noted above, the record shows that the Veteran declined to be scheduled (i.e., refused to report) for a VA examination in connection with his claims for extraschedular (i.e., increased) ratings for diabetes and left middle finger disabilities.  The Board finds that the Veteran's belief that further examinations are unnecessary is not consistent with the examples of good cause (which address the inability of the Veteran to appear) cited in the governing regulation.  The governing regulation in such circumstances is clear and unequivocal, and mandates that the claims "shall" be denied based on the failure to appear.  See 38 C.F.R. § 3.655.  Notably, the Court has held that VA regulations are "binding on all who seek to come within their sphere," regardless of whether an appellant has knowledge of such regulations.  See Jernigan v. Shinseki, 25 Vet. App. 220 (2012).  

Accordingly, the Board has no discretion in the matter; the law is dispositive, and the claims must be denied.  See Sabonis, 6 Vet. App. 426 (1994).



ORDER

An extraschedular rating for diabetes is denied.

An extraschedular rating for left middle finger disability is denied.



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


